Citation Nr: 1308914	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  05-24 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas



THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel




INTRODUCTION

The appellant is a Veteran with active duty for training in the National Guard from February 1982 to May 1982, and periods of active duty from October 1990 to July 1991, from December 2001 to September 2003, and from October 2003 to September 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Houston, Texas RO in August 2007 (which in pertinent part denied a request to reopen a claim of service connection for bilateral hearing loss) and September 2009 (which in pertinent part granted service connection for right ear hearing loss, rated 0 percent).  On Form 9 substantive appeals received in October 2009 and January 2010, the Veteran requested Central Office hearings before the Board; in an April 2010 statement, he withdrew the hearing requests.  In January 2011, the Board remanded this matter for additional development, to re-rate service-connected hearing loss as a bilateral disability.  The January 2011 Board decision also remanded the matters of service connection for hypertension, migraine headaches, and bilateral plantar fasciitis.  However, a November 2012 rating decision granted each of these claims; they are therefore no longer before the Board.

The Veteran submitted a December 2012 statement disagreeing with the November 2012 rating decision as it pertains to the matter of plantar fasciitis, but did not specify with which part of the decision he disagrees (i.e., the effective date or the rating assigned).  The matter is referred to the RO for clarification and appropriate action.


FINDING OF FACT

At no time during the appeal period is the Veteran's hearing acuity shown to have been worse than Level I in the right ear or worse than Level II in the left ear.




CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2012 supplemental statement of the case (SSOC) provided notice on the "downstream" issue of entitlement to an increased initial rating and readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent private and VA treatment records have been secured.  The RO arranged for VA examinations in October 2007 and March 2011, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and audiological examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Levels of hearing acuity are determined by considering the puretone threshold average and speech discrimination percentage scores found on certified, specified audiometry.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings are assigned by combining  the Levels of hearing acuity found in each ear.  38 C.F.R. § 4.85(e), Table VII; see Lendenmann v. Principi, 3 Vet. App. 345 (1992) (disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  Under 38 C.F.R. § 4.86(a)(b), when there is an exceptional pattern of hearing impairment (neither definition shown in the instant case) the disability may be rated under either Table VI or Table VIa, whichever is more favorable.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

On December 2004 VA audiological evaluation, the Veteran reported a progressive loss of hearing sensitivity bilaterally that was first noted 22 years earlier.  Puretone thresholds, in decibels, were:


HERTZ
1000
2000
3000
4000
Right 
10
20
30
20
Left
15
25
50
45

Average puretone thresholds were 20 decibels for the right ear, and 34 decibels for the left.  Speech audiometry revealed 96 percent speech recognition ability in the right ear and 88 percent in the left ear.  The diagnosis was bilateral mild-moderate high frequency sensorineural hearing loss, left ear greater than the right.  There was good puretone and speech agreement.  Acoustic reflexes were consistent with the Veteran's hearing sensitivity.  Word recognition ability was good to excellent.

Applying the results of the December 2004 hearing evaluation to Table VI produces a finding that the Veteran had Level I hearing in the right ear and Level II hearing in the left ear (which under Table VII warrants a 0 percent rating).  

On October 2007 VA audiological examination, the Veteran complained of hearing loss and reported having hearing problems for 23 years that came on slowly.   Puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right 
15
25
35
25
Left
20
25
60
55

Average puretone thresholds were 25 decibels for the right ear, and 40 decibels for the left.  Speech audiometry revealed 94 percent speech recognition ability in the right ear and 98 percent in the left ear.  The examiner noted that the Veteran's right ear hearing was within normal limits from 500 through 4000 Hertz, except for a mild sensorineural loss at 3000 Hertz; and that the hearing threshold levels for the right ear did not meet criteria for disability under VA regulations.  The Veteran's left ear hearing was found to be within normal limits through 2000 Hertz with mild to moderately severe sensorineural loss from 3000 to 4000 Hertz.   

Applying the results of the October 2007 VA examination to Table VI produces a finding that the Veteran had Level I hearing in each ear (which under Table VII warrants a 0 percent rating).  

The September 2009 rating decision granted hearing loss for the right ear rated 0 percent, effective October 28, 2004, the date the Veteran's reopened claim for hearing loss was received by VA.  

In January 2011, the Board granted the Veteran service connection for left ear hearing loss, resulting in the service-connected hearing loss disability becoming a bilateral entity; the matter was remanded to re-rate the disability as a bilateral entity.  

On March 2011 VA audiological evaluation, the Veteran complained that he could not hear out of both ears in noisy environments and would have to watch the speaker.  Puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right 
15
15
35
20
Left
15
20
55
45

The average puretone thresholds were 21 decibels for the right ear, and 34 decibels for the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  Speech recognition was considered excellent, bilaterally.  The diagnosis was sensorineural hearing loss.  The right ear thresholds were noted to not constitute a disability under VA regulations; normal to moderately severe sensorineural hearing loss was found in the left ear.  The examiner opined that the Veteran's hearing loss would have minimal, if any, effect on occupational functioning and/or social functioning.

The Board finds that this examination was adequate, as it was conducted in accordance with regulatory guidelines, includes the findings necessary for rating the hearing loss disability, and includes notation of the Veteran's reports of the impact of the disability on his activities (as well as the examiner's comment regarding expected impact on functioning).

Applying the results of the March 2011 VA examination to Table VI produces a finding that the Veteran had Level I hearing in each ear (which under Table VII warrants a 0 percent rating).  

A review of the record (including treatment records through August 2012 found in Virtual VA), found no other medical record that provides a basis for rating the Veteran's hearing loss disability.  

The Board has considered whether referral of this matter to the Compensation and Pension Service for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b) is indicated.  However, the schedular criteria contemplate the findings and associated functional impairment shown; there is no manifestation that is not encompassed by the schedular criteria.  See 38 C.F.R. § 4.1.  Accordingly, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App.111 (2008).  Finally, it is neither suggested by the record nor alleged by the Veteran that he is unemployable due to his hearing loss disability.  Therefore, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  

The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, it must be denied.


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


